Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143058(7)                                                                                            Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JASON HANKINS,                                                                                           Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff,
  v                                                                 SC: 143058
                                                                    AGC: 2627/10
                                                                          2674/10
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 6,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
         d1017                                                                 Clerk